DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 7/21/22 .  In response to election/restriction requirements dated 5/31/22, applicant elects with traverse  group II, claims 10-14 and 15-20 for examination. Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant argues that both independent claim 1 of group I and independent claims 10 and 15 of group II recite the feature of touch screen and/or map of an airport and therefore “searching for references regarding independent claims 10 and 15 of group II, the examiner will likely be identifying references applicable to independent claim 1 of group I” (applicant’s arguments at page 8-9)
	The examiner respectfully disagrees. Airport map and/or touch screen is not the only feature recited in the claims. Each of the claimed invention is classified in separate class / subclass of the CPC .  The invention of Group I, claims 1-9  is classified in CPC G06F3/04883 that deals with input data using gesture wherein the invention of Group II, claims 10-14 and 15-20 is classified in CPC G08G5/0082 that deals with managing ground traffic.  A search in gesture data input  of subclass G06F3/04883 will not likely result in displaying flight information of each of a plurality of aircraft that will be passing through the selected intersection because flight information of aircraft passing through selected intersection is classified in different class/subclass of CPC G08G5/0082. In other words, they are different fields of search. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper. Accordingly, the examiner maintains the restriction requirements. Claims 1-9 are withdrawn from consideration for being directed to non-elected invention.

	Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Instant Application (17/140523)
US Patent 10,885,796 B2
Claim 10, A method comprising:
 Claim 1, A computing device comprising:
10. A computer implemented method for ground traffic aircraft management, comprising: displaying, on a user interface of a computing device, a map of an airport; 
receiving, on the user interface, a selection of an intersection in the map of the airport; displaying, on the user interface, flight information of each of a plurality of aircraft that will be passing through the selected intersection; and receiving, on the user interface, a prioritization for the plurality of aircraft that will be passing through the selected intersection.
1. A computing device for ground traffic aircraft management, comprising: a user interface; a memory; and a processor configured to execute executable instructions stored in the memory to: receive airport information associated with an airport; generate, using the airport information, a map of the airport; display, on the user interface, a plurality of intersections on the map of the airport; receive, on the user interface, a selection of a particular intersection of the plurality of intersections; and display, on the user interface, flight information of each of a plurality of aircraft that will be passing through the particular intersection within a particular period of time and the map of the airport in a single integrated display responsive to receiving the selection of the particular intersection. 

Claim 17. The method of claim 15, further comprising setting an order of priority of a plurality of aircraft that will be passing through an intersection responsive to receiving a selection of each of the plurality of flight cards in the order of priority.


 
 	
 	Claim 10 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1 and 17 of US Patent 10,885,796 B2, hereinafter “796 patent” . Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claim 10 are to be found in the claims 1 and 17 of 796 patent. The difference between the instant application claim 10 and the 796 patent claims lies in the fact that claim 1 and claim 17 the 796 patent is more specific.  Thus the invention of claims 1 and 17 of the 796 patent is in effect a “species” of the “generic” invention of the instant application claim 10. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the instant application claim  10  is anticipated by claims  1 and 17 of the 796 patent, Claim 10 of the instant application is not patentably distinct from claims 1 and 17 of the 976 patent. Furthermore, there is no apparent reason why applicant is prevented from presenting claims corresponding to those of the instant application prosecution of the application which matured into a patent.
Claim 15 of the instant application merely recites a non-transitory computer readable storage medium with similar features of claim 10. Accordingly, Elements of claim 15 are also rendered obvious to elements of claims 1 and 17 of the 796 patent for the same rationale as indicated in the above rejection of claim 10.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Truitt.(US Patent Application Publication 2009/0118997 A1, hereinafter “Truitt”) and further in view of Dabney et al. (US Patent 7,908,079 B1, hereinafter “Dabney”).
 	As to claim 10, Truitt  teaches a computer implemented method for ground traffic aircraft management, comprising: displaying, on a user interface of a computing device, a map of an airport; (Truitt Fig.2-3)
 	 receiving, on the user interface, a prioritization for the plurality of aircraft that will be passing through the selected intersection. (Truitt Fig.16 and [0023] teaches buttons on the integrated EFDI situation display for runway and intersection departure assignments. Truitt par [0035] teaches flight data elements that are stacked and sorted)
 	Truitt fails to expressly teach receiving, on the user interface, a selection of an intersection in the map of the airport; displaying, on the user interface, flight information of each of a plurality of aircraft that will be passing through the selected intersection.
 	However, Dabney teaches teach receiving, on the user interface, a selection of an intersection in the map of the airport; displaying, on the user interface, flight information of each of a plurality of aircraft that will be passing through the selected intersection (Dabney Fig.9 and col 11, lines 29-48 teaches an air traffic controller interface . Dabney col 11, lines 49-67 the entire airport surface movement area can be displayed along with a graphic depiction of each unit’s status. The controller may direct the ATCUI to zoom in on particular runway, taxiway or intersection);
 	Truitt and Dabney  are analogous art directed toward managing airport traffic   and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Truitt and Dabney according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to minimize or eliminate the need for additional involvement form air traffic control as well as provide a portable and low cost runway incursion prevention system.(Dabney col; 3, lines 10-19)
 	As to claim 11,  Truitt  and Dabney teach the method of claim 10, wherein the method includes displaying, on the user interface, the received prioritization for the plurality of aircraft that will be passing through the selected intersection. (Truitt par [0035] teaches flight data elements that are stacked and sorted) 	As to claim 12,  Truitt  and Dabney  teach the method of claim 10, wherein the prioritization for the plurality of aircraft that will be passing through the selected intersection comprises an order in which the plurality of aircraft will be passing through the selected intersection. (Truitt par [0035] teaches flight data elements that are stacked and sorted) 	As to claim 13,  Truitt  and Dabney   teach the method of claim 10, wherein the method includes changing, on the user interface, the received prioritization for the plurality of aircraft that will be passing through the selected intersection.(Truitt par [0035] teaches the controller selects  the FDE to move it to another location or another list) 	As to claim 14,  Truitt  and Dabney   teach the method of claim 13, wherein changing the received prioritization comprises changing a position of one of the plurality of aircraft in an order in which the plurality of aircraft will be passing through the selected intersection. (Truitt par [0035] teaches the controller selects  the FDE to move it to another location or another list)3. 	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Truitt, Dabney and further in view of  Stone. (US Patent Application publication 2015/0338942 A1, hereinafter “Stone”)
 	As to claim 15, Truitt teaches a non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to: 
 	display, on a user interface having a touch-screen, a map of an airport (Truitt  Fig.2-3 and par [0033] teaches touch screen )  and receive, on the touch-screen, a prioritization for the plurality of aircraft that will be passing through the selected intersection. (Truitt Fig.16 and [0023] teaches buttons on the integrated EFDI situation display for runway and intersection departure assignments. Truitt par [0035] teaches flight data elements that are stacked and sorted) 	Truitt fails to expressly teach receive, from a user, a selection of an intersection in the map of the airport displayed on the touch-screen, wherein the selection comprises the user creating an enclosed area around the intersection in the map on the touch-screen by touching the touch-screen; display, on the touch-screen, flight information of each of a plurality of aircraft that will be passing through the selected intersection.
 	However, Dabney teaches teach receive, from a user, a selection of an intersection in the map of the airport displayed on the touch-screen, flight information of each of a plurality of aircraft that will be passing through the selected intersection. (Dabney Fig.9 and col 11, lines 29-48 teaches an air traffic controller interface . Dabney col 11, lines 49-67 the entire airport surface movement area can be displayed along with a graphic depiction of each unit’s status .The controller may direct the ATCUI to zoom in on particular runway, taxiway or intersection)
 	Truitt and Dabney  are analogous art directed toward managing airport traffic   and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Truitt and Dabney according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to minimize or eliminate the need for additional involvement form air traffic control as well as provide a portable and low cost runway incursion prevention system.(Dabney col; 3, lines 10-19)
 	Truitt and Dabney fail to expressly teach wherein the selection comprises the user creating an enclosed area around the intersection in the map on the touch-screen by touching the touch-screen; display, on the touch-screen.
 	However,  Stone teaches wherein the selection comprises the user creating an enclosed area around the intersection in the map on the touch-screen by touching the touch-screen; display, on the touch-screen. (Stone par [0063] teaches a circle can be defined via multi touch with the use of two fingers)
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made combine the teachings of Truitt , Dabney and Stone because it would allow user to rapidly define and manage shapes or areas in a user-friendly manner using multi touch gestures on a touch screen.(Stone par [0016])

 	As to claim 16, Truitt, Dabney and Stone teach the non-transitory computer readable medium of claim 15, wherein receiving the prioritization for each of the plurality of aircraft on the touch-screen comprises the user setting the prioritization for each of the plurality of aircraft on the touch-screen by touching the touch screen.(Truitt Fig.5-7 and par [0037]-[0040] teaches pending, inbound and outbound list) 	As to claim 17, Truitt, Dabney and Stone teach non-transitory computer readable medium of claim 15, wherein the instructions are executable by the processor to display, in a window on the touch-screen, a magnified view of the selected intersection in the map of the airport.( Dabney col 11, lines 49-67 the entire airport surface movement area can be displayed along with a graphic depiction of each unit’s status .The controller may direct the ATCUI to zoom in on particular runway, taxiway or intersection)
 	As to claim 18, Truitt, Dabney and Stone teach  the non-transitory computer readable medium of claim 15, wherein displaying the flight information of each of the plurality of aircraft on the touch-screen comprises displaying a plurality of flight cards on the touch-screen, wherein each respective one of the plurality of flight cards includes the flight information of a different one of the plurality of aircraft. (Truitt par [0035] teaches flight data elements that are stacked and sorted) 	As to claim 19, Truitt, Dabney and Stone teach  the non-transitory computer readable medium of claim 18, wherein receiving the prioritization for each of the plurality of aircraft on the touch-screen comprises the user setting the prioritization for each of the plurality of aircraft on the touch-screen by touching each of the plurality of flight cards on the touch screen. (Truitt par [0035] teaches the controller selects  the FDE to move it to another location or another list) 	As to claim 20, Truitt, Dabney and Stone teach  the non-transitory computer readable medium of claim 18, wherein receiving the prioritization for each of the plurality of aircraft on the touch-screen comprises the user moving a position of one of the plurality of flight cards on the touch-screen by touching the one of the plurality of flight cards on the touch screen. (Truitt par [0035] teaches the controller selects  the FDE to move it to another location or another list)
Conclusion 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175